                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DALE LESTER MORRIS,                            19-CV-10981-TGB

                 Petitioner,              OPINION AND ORDER
                                        DENYING (1) THE PETITION
                                          FOR WRIT OF HABEAS
      vs.                               CORPUS; (2) THE MOTIONS
                                        FOR THE APPOINTMENT OF
SHERMAN CAMPBELL,                            COUNSEL; (3) A
                                            CERTIFICATE OF
                 Respondent.             APPEALABILITY; AND (4)
                                          LEAVE TO APPEAL IN
                                            FORMA PAUPERIS


     Dale Lester Morris, (“petitioner”), confined at the Gus Harrison

Correctional Facility in Adrian, Michigan, seeks the issuance of a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction

for two counts of bank robbery, Mich. Comp. Laws § 750.531. For the

reasons stated below, the application for a writ of habeas corpus is

DENIED WITH PREJUDICE.

                    I. FACTUAL BACKGROUND

     Petitioner was convicted following a bench trial in the Washtenaw

County Circuit Court for two bank robberies which occurred on separate

days in Ypsilanti, Michigan. This Court recites verbatim the relevant
                                    1
facts regarding petitioner’s waiver of counsel claim from the Michigan

Court of Appeals’ opinion affirming his conviction, which are presumed

correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner

v. Smith, 581 F. 3d 410, 413 (6th Cir. 2009):

     On September 9, 2015, in the district court, defendant was
     arraigned on the warrant for the Bank of Ann Arbor robbery.
     The magistrate informed defendant that a felony complaint
     had been issued accusing him of committing a bank robbery
     on July 8, 2015, at 7 West Michigan Avenue in the City of
     Ypsilanti, Michigan. Specifically, the magistrate stated that
     defendant was accused of intending to commit the crime of
     larceny in a bank and putting the teller in fear for the purpose
     of stealing money from the bank. Defendant was informed
     that this was a felony charge with a maximum penalty of life
     in prison. The magistrate asked defendant if he understood
     the charge, and defendant responded affirmatively. After the
     magistrate read the contents of the warrant on the record,
     defendant objected to the warrant and the information
     contained in it as follows:

     The Defendant: Yeah, I just want it for the record that I object
     to this.
     The Court: Of course, a not guilty plea has been entered.
     The Defendant: Yeah, I object to the warrant and it’s [sic]
     information, I want that on record.
     The Court: Okay, it’s on record.
     The Defendant: Okay let’s proceed.

     Additionally, the magistrate informed defendant that he had
     a right to remain silent, that anything he said at the
     proceeding could be used against him at a later proceeding,
     that he had a right to be represented by an attorney, and that
     he had a right to have an attorney appointed to him by the
     court if he could not afford one. The magistrate asked
                                    2
defendant if he needed an attorney to be appointed, and
defendant indicated that he needed a court-appointed
attorney. After inquiring about defendant’s financial status,
the magistrate indicated that an attorney would be appointed
to represent defendant. Defendant reiterated that he objected
to the warrant and complaint, and the magistrate responded,
“That’s right, it is noted on the record.”

At a subsequent proceeding on October 1, 2015, defendant
was arraigned in the district court on the warrant for the
Eastern Michigan University Credit Union robbery.
Defendant was represented by appointed counsel at this
proceeding. The judge indicated that defendant was being
charged with committing a robbery at a credit union or bank
located at 761 Jenness Street in the City of Ypsilanti for the
purpose of stealing money. Defendant was informed that this
was a felony offense that was punishable by life in prison or
any term of years. The magistrate further informed defendant
that he had the right to be represented by an attorney and
that one could be appointed for him. After discussions with
defendant, the judge indicated that an attorney would be
appointed for defendant on the second bank robbery charge as
well. Defendant pleaded not guilty. The second bank robbery
charge was assigned a separate case number.


On October 8, 2015, a hearing was held that had been
scheduled as both a preliminary examination for the first
robbery charge and a probable cause hearing for the second
robbery charge. At the outset, defendant’s appointed counsel
indicated that defendant had expressed his desire to
represent himself and that defense counsel had filed a motion
to withdraw. When the judge asked defendant if he wished to
represent himself in the matter, defendant responded, “Yes.”
Defendant further indicated, “I’d like to represent myself as
my constitutional right.”



                              3
The district court judge then proceeded to advise defendant of
his rights regarding a waiver of the right to counsel, as set
forth in MCR 6.005(D). The judge asked defendant again
whether he wished to have appointed counsel represent him
and whether defendant wished to represent himself.
Defendant affirmatively indicated that he did not want to be
represented by appointed counsel and that he wanted to
represent himself. The judge asked defendant if he
understood that he had been charged with bank robbery in
each case, that these charges were felonies, and that they
were punishable by life or any term of years. Defendant
responded affirmatively that he understood each of these
facts. The judge asked defendant if he wanted to be
represented by appointed or retained counsel, understanding
the charges and penalties involved. Defendant indicated that
he did not want to be represented by counsel. The judge
further informed defendant that he could ask the court to be
represented by counsel at any time during the proceedings if
he decided that he wanted counsel. Defendant indicated that
he understood this. Additionally, the judge advised defendant
that “by representing yourself, there can be certain issues
involved,” that defendant would be held to an understanding
of the law and court procedure just as the prosecution would
be, and that defendant would not receive favorable treatment.
Defendant indicated his understanding. Finally, the judge
asked defendant if he had any questions regarding his self-
representation, and defendant indicated that he did not. The
judge determined that defendant would be permitted to
represent himself based on the inquiry conducted with
defendant. The judge also appointed standby counsel for
defendant to assist in filing documents and answering any of
defendant's procedural or substantive questions.


At the same hearing, the district court subsequently accepted
a motion to dismiss filed by defendant in both cases. The
district court adjourned both preliminary examinations to a
later date in order to allow for a response to defendant’s
                              4
motions by the prosecution and for the district court to
address the motions at a hearing before holding the
preliminary examinations.

A probable cause conference was held on November 5, 2015.
As the judge was advising defendant of his rights with respect
to his assertion of his right to self-representation, defendant
objected to the continuing availability of standby counsel. The
judge confirmed with defendant that it was defendant’s desire
to no longer have standby counsel and then granted his
request. After being advised of the risks of self-
representation, defendant confirmed that he wanted to
continue representing himself.

The preliminary examinations for both bank robbery charges
were conducted on November 12, 2015. The proceedings began
with the preliminary examination for the Bank of Ann Arbor
robbery. At the outset, the district court judge confirmed with
defendant that he wished to continue representing himself as
follows:

The Court: And Mr. Morris, you are wishing to represent
yourself and you do not want—
The Defendant: I am representing myself—
The Court: —You do not want appointed counsel? I just want
to make that clear for the record—
The Defendant: Your Honor, I have been through this several
times.
The Court: All right. And you want to continue representing
yourself? All right.
The Defendant: Yes sir.

The judge also advised defendant again of the potential
penalties associated with the charged offense, and defendant
indicated that he understood the serious nature of the charge.
Defendant then launched into a drawn-out argument about
why the district court lacked subject-matter jurisdiction. The
district court had already denied motions to dismiss for lack
                              5
of jurisdiction made by defendant at two previous hearings.
Nonetheless, the judge allowed defendant to ramble on at the
beginning of the November 12 proceeding. Defendant asserted
that he could file a lawsuit against the judge. Defendant
concluded, “I don’t have nothing else to say about this case.
Police, take me out of here.” The judge ordered defendant to
sit down. Defendant refused to comply, and he then argued
with the judge. The judge warned defendant that he would be
held in contempt if he continued his course of conduct.
Defendant stated, “There is nothing to talk about. I’m ready
to leave.” The judge informed defendant that if he left the
courtroom, he would voluntarily forfeit his right to be present
at the hearing. Defendant continued to argue with the judge,
and he was held in contempt. The following exchange
occurred:

The Court: Do you understand that if you continue to talk and
you don’t hold yourself in the proper decorum of this court, I
will have you removed and you are violating your right to be
present at this hearing[?] And this hearing will continue
without you—
The Defendant: All I’m—
The Court: You may remain in the courtroom—
The Defendant: —All I’m saying is why—
The Court: —But, if you continue to talk, you will be gagged—

Defendant continued to argue with the judge. The judge
denied defendant’s challenge to the court’s subject-matter
jurisdiction and then asked defendant if he wished to remain
in the courtroom, provided that he would follow the
instructions and decorum of the court. The following exchange
occurred at the conclusion of the judge's explanation:

The Court: If you don't want to be gagged and you refuse to
stop talking when I tell you to stop, you will be removed and
then you will be forfeiting your right to be in this courtroom
during this hearing. But, this hearing will be conducted
without you. So, you have to tell me how you want to proceed.
                              6
The Defendant: Okay. I—I believe I’m ready to go. And
you—You all can conduct this hearing without me.
The Court: All right—
The Defendant: Okay—
The Court: —Please remove the Defendant.

After defendant was removed from the courtroom, the
preliminary examination continued with the prosecution
calling the Bank of Ann Arbor teller to testify. The district
court judge determined that defendant would be bound over
to the circuit court. The judge then asked to have defendant
brought back to the courtroom to conduct the arraignment on
the information and to “see if he wants to be present for that.”
The judge was subsequently informed that defendant was
resisting Michigan Department of Corrections (MDOC)
officers. On the record, the judge questioned an MDOC officer
who was involved. The MDOC officer indicated that defendant
was placed in lockup after he requested to leave the courtroom
and that defendant refused to come back to the courtroom
after the judge’s request. The MDOC officer further indicated
that he would potentially have to physically fight defendant
to bring him to the courtroom and that this would pose a
security risk. The judge found that defendant voluntarily
rejected his opportunity to return to the courtroom to
participate in the proceedings and that defendant would not
be ordered to return to the courtroom because doing so would
create a potential security risk. A plea standing defendant
mute to the charge was entered. The prosecutor indicated that
as far as he knew, defendant had received the discovery
packet and that a copy of the information was typically
included in the discovery packet.

The November 12, 2015 proceedings continued with the
preliminary examination for the Eastern Michigan University
Credit Union robbery. The judge indicated that defendant had
forfeited his right to be present in the matter through his
previous conduct during the proceedings that day, specifically
                               7
noting that defendant had voluntarily removed himself from
the hearing and had refused to return for the arraignment
process. The prosecutor further stated that he had also asked
the MDOC officer to ask defendant again whether he wanted
to participate in the second preliminary examination.
Defendant refused to participate. The preliminary
examination was conducted without defendant in the
courtroom, and the district court judge determined that
defendant would also be bound over to the circuit court on the
second bank robbery charge. The prosecutor affirmatively
indicated that defendant had been provided with a discovery
packet and that the standard discovery packet always
includes a copy of the information. The judge determined that
defendant would not be forced to return to the courtroom for
an arraignment for the same reasons he was not ordered to
return for an arraignment on the first charge. A plea standing
defendant mute to the second charge was entered.


The two bank robbery cases were joined for trial. During the
course of addressing preliminary matters on the first day of
trial and before any potential jurors were brought into the
courtroom for voir dire, defendant asserted that he wanted a
bench trial. Defendant was sworn in, and the trial court
proceeded to conduct a colloquy with defendant. The trial
court again advised defendant of the nature of the two bank
robbery charges and the potential penalties if convicted of
those offenses. The trial court also advised defendant that he
had a constitutional right to a jury trial, and defendant
affirmatively indicated that he understood that he had this
right. The trial court further asked defendant if he understood
that by giving up his right to a jury trial, the matter would
proceed that morning to a bench trial. Defendant indicated
that he understood. The trial court asked defendant if he was
voluntarily giving up this constitutional right, and defendant
responded affirmatively. Additionally, the trial court
confirmed for a second time at that proceeding that defendant
was knowingly choosing to represent himself. After taking
                              8
     advantage of the opportunity to consult with appointed
     standby counsel, the trial court asked defendant how he
     wished to proceed. Defendant again confirmed that he was
     waiving his constitutional right to a jury trial. Both defendant
     and the prosecution signed a waiver of trial by jury form. The
     trial court found that defendant had been properly advised of
     his right to a jury trial, had been given an opportunity to
     consult with counsel, and had executed a valid waiver in open
     court of his right to a jury trial. The trial court approved
     defendant’s request and signed the waiver form. Following
     the bench trial, the trial court found defendant guilty of both
     bank robberies. This appeal ensued.

People v. Morris, No. 333468, 2018 WL 3073762, at *1–4 (Mich. Ct. App.

June 21, 2018); lv. den. 503 Mich. 954, 923 N.W.2d 263 (2019).

     Petitioner seeks a writ of habeas corpus on the following ground:

     Petitioner did not validly waive his right to counsel and elect
     to proceed with self-representation.

                    II. STANDARD OF REVIEW

     28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:

     An application for a writ of habeas corpus on behalf of a
     person in custody pursuant to the judgment of a State court
     shall not be granted with respect to any claim that was
     adjudicated on the merits in State court proceedings unless
     the adjudication of the claim–

                  (1) resulted in a decision that was contrary to, or
                  involved an unreasonable application of, clearly
                                    9
                  established Federal law, as determined by the
                  Supreme Court of the United States; or

                  (2) resulted in a decision that was based on an
                  unreasonable determination of the facts in light
                  of the evidence presented in the State court
                  proceeding.

     A state court’s decision is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal

law erroneously or incorrectly.” Id. at 410-11.        “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief

so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Michigan


                                   10
    Court of Appeals’ plain error review of petitioner’s claim is subject to the

    AEDPA deferential standard of review. See Stewart v. Trierweiler, 867

    F.3d 633, 638 (6th Cir. 2017). 1

                                 III. DISCUSSION

         Petitioner claims that he was denied the right to counsel at the

    preliminary examination and at the arraignment of the information

    because he did not validly waive his right to counsel prior to the

    hearings.

         A waiver of the Sixth Amendment right to counsel is valid only

when it reflects “an intentional relinquishment or abandonment of a

known right or privilege.” Patterson v. Illinois, 487 U.S. 285, 292 (1988)

(quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). A defendant’s




1
  Respondent urges this Court deny this claim on the ground that it is procedurally
defaulted because petitioner failed to object to the improper waiver of counsel at the
trial court level. Although the Michigan Court of Appeals procedurally defaulted
petitioner’s claim, there is no indication that the Michigan courts require that a
denial of counsel claim be preserved by a timely objection. “To qualify as an ‘adequate’
procedural ground, a state rule must be ‘firmly established and regularly followed.’”
Walker v. Martin, 562 U.S. 307, 316 (2011)(internal quotation omitted). The
Michigan Supreme Court has indicated that a criminal defendant need not
affirmatively invoke his or her right to counsel to preserve it for appellate review. See
People v. Vaughn, 491 Mich. 642, 657, 821 N.W.2d 288 (2012) (internal citations
omitted). Because the Michigan courts have not regularly followed a rule of requiring
criminal defendants to object in order to preserve a denial of counsel claim, the Court
declines to procedurally default this claim. See, e.g., Neal v. Wolfenbarger, 57 F. Supp.
3d 804, 814–15 (E.D. Mich. 2014).
                                           11
waiver of his right to counsel must “be knowing, voluntary, and

intelligent.” Iowa v. Tovar, 541 U.S. 77, 88 (2004). The waiver must be

“done with sufficient awareness of the relevant circumstances.” Id. at 81

(internal quotation marks omitted). It is the criminal defendant’s burden

to prove that he or she “did not competently and intelligently waive” his

or her right to the assistance of counsel. Id. at 92.

     Before a criminal defendant waives his or her right to counsel, he

or she “should be made aware of the dangers and disadvantages of self-

representation,” so that the record establishes that the defendant knows

what he or she “‘is doing and his choice is made with eyes open.’” Faretta

v. California, 422 U.S. 806, 835 (1975) (quoting Adams v. United States

ex rel. McCann, 317 U.S. 269, 279 (1942)). The Supreme Court, however,

has not “prescribed any formula or script to be read to a defendant who

states that he elects to proceed without counsel.” Tovar, 541 U.S. at 88.

The information that a criminal defendant must have in order to make

an intelligent election “will depend on a range of case-specific factors,

including the defendant’s education or sophistication, the complex or

easily grasped nature of the charge, and the stage of the proceeding.” Id.

The failure of a district court in a federal criminal case to give a


                                     12
particular prophylactic warning and conduct a particular inquiry in

determining whether a defendant should be permitted to waive his or

her right to counsel does not in and of itself require reversal of a

conviction. See U.S. v. McDowell, 814 F. 2d 245, 248–49 (6th Cir. 1987).

There is thus no clearly established federal law, as determined by the

Supreme Court, which requires any specific colloquy to determine

whether a defendant’s waiver of counsel was made with “eyes open.”

Mack v. Holt, 62 F. App’x. 577, 580 (6th Cir. 2003); See also Sullivan v.

Pitcher, 82 F. App’x. 162, 165 (6th Cir. 2003) (a formal inquiry into a

defendant’s desire to proceed pro se “is not a sine qua non of

constitutional waiver”).

     Petitioner initially contends that the judge failed to comply with the

requirements under M.C.R. 6.005 for obtaining a waiver of counsel.

Petitioner’s claim that the state trial court violated Michigan Court Rule

6.005 is not cognizable on federal habeas review, because it involves a

matter of state law. See McCallum v. Barrett, No. 16-CV-13125, 2018

WL 1399235, at *3 (E.D. Mich. Mar. 20, 2018)(citing Estelle v. McGuire,

502 U.S. 62, 67-68 (1975)).




                                   13
       The Michigan Court of Appeals reasonably concluded that

petitioner knowingly and validly waived his right to counsel.

       Petitioner indicated his desire to represent himself at the

arraignments on the warrant that were conducted on September 9, 2015

and October 1, 2015, although he did agree to the appointment of counsel.

(Tr., 9/9/15, p. 6; Tr. 10/1/15, pp. 3–6) (ECF No. 13-2, PageID.199, ECF

No. 13-3, PageID.206–209). At the October 1, 2015 arraignment, the

district court judge asked petitioner whether he had previously

represented himself in another case, and petitioner responded that he

had.    The judge advised petitioner that the charges were serious,

punishable by up to life in prison, that an attorney would be more

experienced than petitioner in representing him in a criminal case, and

that, especially at such an early stage in the prosecution, petitioner

would be better served to accept representation and receive advice from

counsel as to how to proceed. The judge also advised petitioner that he

could receive assistance from court-appointed counsel with a pro se

motion to dismiss that he had wished to file. Id. at pp. 5–9; ECF No. 13-

3, PageID.208–12.




                                   14
     Despite this warning, at the October 8, 2015 hearing, petitioner

validly waived his right to counsel and elected to represent himself after

the judge engaged in a lengthy colloquy, which was interrupted several

times by petitioner, regarding the dangers and disadvantages of self-

representation. Tr. 10/8/15 Tr., pp. 19–35, ECF No. 13-5, PageID.238-

246). The judge advised petitioner he was charged with bank robbery, a

felony punishable by life or any term of years. Id. at pp. 28–30, ECF No.

13-5, PageID.242–43. The judge warned petitioner that he would not be

treated more favorably merely because he chose to proceed pro se, would

be held to the same standard as the prosecution, and would be expected

to understand the law and procedure. Id. pp. 31–32, ECF No. 13-5,

PageID.244. Petitioner indicated that he understood these risks and still

wished to represent himself. The judge granted Petitioner’s request that

he be allowed to represent himself, but also appointed standby counsel.

Id. at pp. 34–35, ECF No. 13-5, PageID.245–46.

     At subsequent proceedings, petitioner was advised of his right to

counsel and the dangers of self-representation but again reaffirmed the

waiver of counsel and even went so far on November 5, 2015 as to request

to represent himself without the assistance of standby counsel. Tr.


                                   15
10/27/15, pp. 4–6; Tr. 11/5/15, pp. 4–6; Tr. 11/12/15, p. 3; Tr. 1/6/16, pp.

3–6; Tr. 2/10/16, pp. 3–5, ECF No. 13-6, PageID.255–56, ECF 13-7,

PageID.283–85, ECF No. 13-8, PageID.292, ECF 13-9, PageID.331, ECF

13-10, PageID.370–73, ECF No. 13-11, PageID.385–87.

     Petitioner is not entitled to habeas relief on his claim because the

Michigan Court of Appeals reasonably concluded that petitioner

knowingly and intelligently waived his right to counsel at the October 8,

2015 hearing:

     The district court judge advised defendant that he had been
     charged with two bank robberies, that these were felony
     offenses, and that they were punishable by life or any term of
     years. The judge further informed defendant that if he chose
     to represent himself, he would be held to the same
     understanding of the law as the prosecutor and would not
     receive favorable treatment. Defendant indicated that he
     understood each of the judge’s explanations, and he
     affirmatively expressed his desire to represent himself and to
     not be represented by appointed counsel. The judge also
     informed defendant that he could still request to be
     represented by counsel at any time during the proceedings.
     Accordingly, defendant was made aware of the nature of the
     charges, the applicable potential penalties (including the
     maximum possible sentence of life in prison), and the risk
     involved in self-representation. Defendant also had the
     opportunity to consult with his appointed counsel, who was
     present at the October 8, 2015 hearing and indicated at the
     beginning of the hearing that she had spoken with defendant
     and had been told that he wished to discharge appointed
     counsel in order to represent himself. After the judge
     conducted the previously described inquiry with defendant on
                                    16
     the record, the judge permitted defendant to represent
     himself.

     People v. Morris, 2018 WL 3073762, at * 7.

     Moreover, petitioner had previously been advised of his right to

counsel and the disadvantages at the October 1, 2015 hearing and was

again advised of the dangers of self-representation at the October 27,

2015 and November 5, 2015 hearings.

     Under the circumstances, the Michigan Court of Appeals

reasonably concluded that petitioner had been adequately advised of his

right to counsel and the dangers of self-representation and had thus

adequately waived his right to counsel. See United States v. Clark, 591 F.

App’x. 367, 372 (6th Cir. 2014) (defendant’s waiver of counsel was valid,

where district court pressed defendant on his request, inquired whether

he had any legal training, had ever tried a case, or had any familiarity

with the Rules of Evidence, defendant displayed an understanding of the

charges against him and the possible sentences and acknowledged he

knew the facts of his case, court also cautioned on the consequences of

self-representation and urged him to keep his appointed counsel,

defendant persisted in his request, which he said he had voluntarily

made, and court made statement that it could not “force” defendant to

                                   17
keep his attorney because it had determined that he validly waived his

right to counsel).

       A valid waiver of counsel “remains in effect at subsequent

proceedings in the absence of an explicit revocation by the defendant or

a change of circumstances that would suggest that the [trial] court should

make a renewed inquiry of the defendant.” United States v. McBride, 362

F.3d 360, 367 (6th Cir. 2004); See also United States v. Modena, 302 F.3d

626, 630-31 (6th Cir. 2002) (federal district court judge was not required

to reevaluate magistrate judge’s acceptance of defendant’s waiver of

counsel due to fact that defendant later requested counsel, then

reasserted his desire to proceed pro se). Because there is no indication

that   petitioner    ever   revoked   his   earlier   waiver   or   requested

representation, it was unnecessary for the judge to obtain a waiver of

counsel from petitioner prior to the preliminary examinations or

arraignments on the information on November 12, 2015 or at any of his

subsequent hearings or trial, even though the judges subsequently did

so.

       Additionally, as the Michigan Court of Appeals reasonably

concluded, by removing himself from the November 12, 2015 proceedings,


                                      18
petitioner forfeited his right to counsel at these hearings. (The portion of

the November 12, 2015 transcript in which petitioner asked to leave the

courtroom prior to the preliminary examination can be found at ECF No.

13-7, PageID.770–75). There is no clearly established Supreme Court law

demonstrating that such a right cannot be forfeited. See Kammeraad v.

Campbell, No. 1:16-cv-00349, 2017 WL 5036751, at *9–11 (W.D. Mich.

Aug. 29, 2017), report and recommendation adopted by 2017 WL 4962769,

at *1 (W.D. Mich. Nov. 1, 2017) (holding that the state appellate court’s

determination that a defendant forfeited his right to counsel and his right

to self-representation due to “the severity of his misconduct and his

absolute refusal to participate in any manner in the proceedings” was not

contrary to or an unreasonable application of clearly established federal

law because no such law exists (quotations omitted)). Petitioner is not

entitled to relief on his claim.

      Petitioner filed two motions for the appointment of counsel.

      There is no constitutional right to counsel in habeas proceedings.

Cobas v. Burgess, 306 F. 3d 441, 444 (6th Cir. 2002). Because petitioner’s

claims lack merit, the Court will deny petitioner’s request for the




                                    19
appointment of counsel. See Lemeshko v. Wrona, 325 F. Supp. 2d 778,

788 (E.D. Mich. 2004).

                          IV. CONCLUSION

     The Court will deny the petition for writ of habeas corpus. The

Court will also deny a certificate of appealability to petitioner. In order

to obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show

that reasonable jurists could debate whether, or agree that, the petition

should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

rejects a habeas petitioner’s constitutional claims on the merits, the

petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims to be debatable

or wrong. Id. at 484. “The district court must issue or deny a certificate

of appealability when it enters a final order adverse to the applicant.”

Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254; See also

Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010).


                                   20
    For the reasons stated in this Opinion, the Court will deny

petitioner a certificate of appealability because he has failed to make a

substantial showing of the denial of a federal constitutional right. The

Court will also deny petitioner leave to appeal in forma pauperis,

because the appeal would be frivolous. See Allen v. Stovall, 156 F. Supp.

2d 791, 798 (E.D. Mich. 2001).

                              V. ORDER

    Based upon the foregoing, IT IS ORDERED that the Petition for a

Writ of Habeas Corpus is DENIED WITH PREJUDICE.

    IT IS FURTHER ORDERED that the motions for the appointment

of counsel (ECF No. 10, 11) are DENIED.

    IT IS FURTHER ORDERED That a Certificate of Appealability is

DENIED.

    IT IS FURTHER ORDERED that Petitioner will be DENIED

leave to appeal in forma pauperis.


                           _/s/Terrence G. Berg___________________
                           HONORABLE TERRENCE G. BERG
Dated: 1/31/2020           UNITED STATES DISTRICT JUDGE




                                     21
